SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

224
KA 12-00721
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DONALD A., DEFENDANT-APPELLANT.


WAGNER & HART, LLP, OLEAN (JANINE C. FODOR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LORI P. RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from an adjudication of the Cattaraugus County Court
(Larry M. Himelein, J.), rendered October 17, 2011. Defendant was
adjudicated a youthful offender.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on November 11, 2012 and by the attorneys for the
parties on December 10 and December 14, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court